DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitations “wherein the computer architecture comprises no user interface…” and “wherein an operator provides only the plurality of goals and constraints to the computer architecture, and wherein the operator does not provide any paths to the computer architecture…” It is unclear as to exactly how an operator is providing input to the computer architecture without some form of user interface.  
Additionally, the examiner points to [0045] and Fig. 7 of the specification, which clearly discloses a display, an input device and a user interface navigation device.  The examiner questions exactly how the computer architecture comprises no user interface as claimed while the specification clearly discloses a user interface.
Therefore, the claim is rendered indefinite. The examiner notes these added limitations are given no patentable weight due to their indefiniteness. 

claim 10, the claim recites analogous language to claim 1 above, and is therefore rejected under the same premise. Furthermore, the claim recites the language “the computer architecture…” There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 19, the claim recites analogous language to claim 1 above, and is therefore rejected under the same premise. Furthermore, the claim recites the language “the computer architecture…” There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 2-9, 11-18, and 20, the claims are rejected at least based on their respective dependencies to one of the above rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2009/0326735 A1, hereinafter Wood) in view of Ramirez-Atencia Cristian et al: “Solving complex multi-UAV mission planning problems using multi-objective genetic algorithms”, Soft Computing, Springer Verlag, Berlin, DE, vol. 21, no. 17, 3 October 2016 (2016-10-03), pages 4883-4900, XP036303623, ISSN: 1432-7643, DOI: 10.1007/S00500-016-2376-7, hereinafter Ramirez-Atencia).

	Regarding claim 1, Wood teaches:
	A computer architecture (see at least [0054], disclosing Service Oriented Architecture, i.e. a computer architecture) comprising: 
a computer processor (see at least [0056], disclosing multi-core processors and more than one processor);
a computer memory coupled to the computer processor (see at least [0034], disclosing information management, i.e. at least a memory); 
and an application program interface coupled to the computer processor and the computer memory (see at least [0054], disclosing Service Oriented Architecture, i.e. an application program interface);
wherein the computer processor is operable to execute a plurality of (see at least [0032], disclosing a vehicle management; [0057], disclosing the vehicle manager plans routes; see also [0050], disclosing a mission plan is created) comprising:
(see at least [0028], disclosing tasking or commands enter the mission system from the operator or from another service, i.e. a plurality of clients; see also [0022], disclosing a commanding element may be located in an airborne system, deep ISR vehicle, or in a land-based or sea-based system, i.e. a plurality of domains), wherein the data comprise…a plurality of goals of the plurality of vehicles (see at least [0028-0030], disclosing mission management that automates planning and sensor management that accepts mission goals, instructions and tasks from the mission management; see also [0022]; Fig. 1, element 115, disclosing multiple UAS, i.e. unmanned aerial systems, i.e. a plurality of vehicles), and threats to the plurality of vehicles (see at least [0033], disclosing situational ;
using a parallel processing scheme to process the data relating to the plurality of mission plan domains from the plurality of clients (see at least [0056], disclosing multi-core processors and more than one processor, i.e. parallel processing) for: 
determining goal priorities for each of the plurality of vehicles (see at least [0061], disclosing the vehicle management determines a cost of a proposed plan, i.e. a goal priority, e.g. a high cost would be a low priority);…
…and transmitting to the plurality of vehicles one or more path commands (see at least [0057], disclosing the vehicle manager plans routes and passes them for execution; see also [0032] and [0061]);
wherein an operator provides only the plurality of goals and constraints to the computer architecture, and wherein the operator does not provide any paths to the computer architecture (see at least [0032], disclosing the vehicle management is responsible for generating routes, i.e. the paths are not provided by an operator; see also 112(b) rejection above; Also, the examiner notes this limitation is intended use and therefore given no patentable weight…
Wood does not teach:
…wherein the computer architecture comprises no user interface (see 112(b) rejection above)…
…wherein the data comprise an identification of a plurality of vehicles, …
…processing the data using a genetic algorithm and one or more physics models associated with the plurality of vehicles, wherein the one or more physics models are used to determine if the plurality of goals is satisfied; 
…based on the processing of the genetic algorithm;
wherein an operator provides only the plurality of goals and constraints to the computer architecture, and wherein the operator does not provide any paths to the computer architecture;
wherein the genetic algorithm determines a path with a score such that all of the plurality of goals is satisfied.
However, in the same field of endeavor, task planning of autonomous vehicles, Ramirez-Atencia teaches:
…wherein the data comprise an identification of a plurality of vehicles (see at least section 3.2, disclosing every UAV is distinguishable from the others and is identified by the algorithm),…
…processing the data using a genetic algorithm and one or more physics models associated with the plurality of vehicles (see at least section 5, disclosing a MOGA-CSP algorithm, i.e. a genetic algorithm, for multi-UAV mission planning; section 4.2, disclosing distance constraints, i.e. a physics model) wherein the one or more physics models are used to determine if the plurality of goals is satisfied (the examiner notes this limitation is intended use and is therefore given no patentable weight); 
…based on the processing of the genetic algorithm (see at least section 5, disclosing a MOGA-CSP algorithm, i.e. a genetic algorithm, for multi-UAV mission planning) …
wherein the genetic algorithm determines a path with a score such that all of the plurality of goals is satisfied (see at least Section 6.1 - 6.3, disclosing each problem is run multiple times and the best execution is selected, i.e. the best score; see also Fig. 3, disclosing a path for a UAV such that a plurality off goals is satisfied.

Furthermore, Wood does not explicitly teach the communications are asynchronous.  However, the Examiner takes Official Notice that asynchronous communications and processes are well-understood, routine, and conventional in the art.  For example, asynchronous communications for task allocation of UAVs is taught by Dionne et al. (D. Dionne and C. A. Rabbath, "Multi-UAV Decentralized Task Allocation with Intermittent Communications: the DTC algorithm," 2007 American Control Conference, 2007, pp. 5406-5411, doi: 10.1109/ACC.2007.4282637.)  It would have been obvious to one of ordinary skill to use asynchronous communications.  The motivation stems from the fact that asynchronous communications are faster, resulting in increased efficiency of the system.

Regarding claim 2, the combination of Wood and Ramirez-Atencia teaches:
The computer architecture of claim 1, comprising verifying, using the one or more physics models, that a particular path segment is a realistic path segment (Ramirez-Atencia: see at least section 4.2.7, disclosing distance constraints that assure the distance traveled of each vehicle is less than its range, i.e. a realistic range for the path).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Wood to incorporate the use of a 

Regarding claim 3, the combination of Wood and Ramirez-Atencia teaches:
The computer architecture of claim 1, wherein the asynchronously receiving of data relating to the plurality of mission plan domains from the plurality of clients is executed in an application program interface processor (Wood: see at least [0056], disclosing multi-core processors and more than one processor for a real-time operating system, i.e. the application program interface processor), and the determining the goal priorities (Wood: see at least [0061], disclosing the vehicle management determines a cost of a proposed plan, i.e. a goal priority, e.g. a high cost would be a low priority), the processing the data using the genetic algorithm (Ramirez-Atencia: see at least section 5, disclosing a MOGA-CSP algorithm, i.e. a genetic algorithm, for multi-UAV mission planning), and the transmitting the commands (see at least [0057], disclosing the vehicle manager plans routes and passes them for execution; see also [0032] and [0061]) are executed in a vehicle planning and execution processor (see at least [0032], disclosing vehicle management 240, i.e. a vehicle planning and execution processor; see also [0056], disclosing the RTOS may integrate middleware that can negotiate real-time applications with slower enterprise infrastructures common with a service oriented architecture; see also [0027], disclosing the SOA includes the vehicle manager; see also [0059]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Wood to incorporate the use of a 

Regarding claim 6, combination of Wood and Ramirez-Atencia teaches:
The computer architecture of claim 1, wherein the genetic algorithm comprises thresholds to determine a best mission plan path for a particular vehicle (Ramirez-Atencia: See at least section 5.3, disclosing an algorithm that selects N best individuals to apply the genetic operators, i.e. the N best individuals is a threshold; see also section 4.1, disclosing path flight profiles and return flight profiles are CSP variables, i.e. the genetic algorithm is utilized to optimize CSP variables including path flight profiles, i.e. determining at least a best mission plan path).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Wood to incorporate the use of a genetic algorithm, as taught by Ramirez-Atencia. One would have been motivated to make this modification in order to reduce the computational costs of autonomous complex tasks and coordinated missions, as described by Ramirez-Atencia in Section 1, thus increasing efficiency.

Regarding claim 8, combination of Wood and Ramirez-Atencia teaches:
The computer architecture of claim 1, wherein the application program interface comprises a receiver (goal agent manager listener) (Wood: see at least [0034], disclosing information management, i.e. a receiver), wherein the receiver parses the data into vehicle data and goal data (Ramirez-Atencia: see at least section 4.1, disclosing variables such as assignments of tasks, i.e. goal data, and vehicle sensors, i.e. vehicle data).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Wood to incorporate the use of a genetic algorithm, including parsing the data into variables, as taught by Ramirez-Atencia. One would have been motivated to make this modification in order to reduce the computational costs of autonomous complex tasks and coordinated missions, as described by Ramirez-Atencia in Section 1, thus increasing efficiency.

Regarding claim 9, combination of Wood and Ramirez-Atencia teaches:
The computer architecture of claim 1, wherein the plurality of goals comprises a weighting for target-oriented goals and avoidance-oriented goals (see at least [0061], disclosing assigning a cost, i.e. a weight, to various plans, e.g. terrain avoidance, i.e. an avoidance-oriented goal, and weapon capability, i.e. a target-oriented goal).

Regarding claim 10, Wood teaches:
A process to execute a plurality of asynchronous processes for generating mission plan paths (see at least: Title, Abstract, disclosing a method, i.e. a process) comprising:
asynchronously receiving, into the application program interface, data relating to a plurality of mission plan domains from a plurality of clients (see at least [0028], disclosing tasking or commands enter the mission system from the operator or from another service, i.e. a plurality of clients; see also [0022], disclosing a commanding element may be located in an airborne system, deep ISR vehicle, or in a land-based or sea-based system, i.e. a plurality of , wherein the data comprise…a plurality of goals of the plurality of vehicles (see at least [0028-0030], disclosing mission management that automates planning and sensor management that accepts mission goals, instructions and tasks from the mission management; see also [0022]; Fig. 1, element 115, disclosing multiple UAS, i.e. unmanned aerial systems, i.e. a plurality of vehicles), and threats to the plurality of vehicles (see at least [0033], disclosing situational awareness management that detects threats; see also [0022]; Fig. 1, element 115, disclosing multiple UAS, i.e. unmanned aerial systems, i.e. a plurality of vehicles);
using a parallel processing scheme to process the data relating to the plurality of mission plan domains from the plurality of clients (see at least [0056], disclosing multi-core processors and more than one processor, i.e. parallel processing) for: 
determining goal priorities for each of the plurality of vehicles (see at least [0061], disclosing the vehicle management determines a cost of a proposed plan, i.e. a goal priority, e.g. a high cost would be a low priority);…
…and transmitting to the plurality of vehicles one or more path commands (see at least [0057], disclosing the vehicle manager plans routes and passes them for execution; see also [0032] and [0061]);
wherein an operator provides only the plurality of goals and constraints to the computer architecture, and wherein the operator does not provide any paths to the computer architecture (see at least [0032], disclosing the vehicle management is responsible for generating routes, i.e. the paths are not provided by an operator; see 112(b) rejection above; Also the examiner notes this limitation is intended use and therefore given no patentable weight…
Wood does not teach:
…wherein the application program interface comprises no user interface (see 112(b) rejection above)…
…wherein the data comprise an identification of a plurality of vehicles, …
…processing the data using a genetic algorithm and one or more physics models associated with the plurality of vehicles, wherein the one or more physics models are used to determine if the plurality of goals is satisfied; 
…based on the processing of the genetic algorithm;
wherein an operator provides only the plurality of goals and constraints to the computer architecture, and wherein the operator does not provide any paths to the computer architecture;
wherein the genetic algorithm determines a path with a score such that all of the plurality of goals is satisfied.
However, in the same field of endeavor, task planning of autonomous vehicles, Ramirez-Atencia teaches:
…wherein the data comprise an identification of a plurality of vehicles (see at least section 3.2, disclosing every UAV is distinguishable from the others and is identified by the algorithm),…
…processing the data using a genetic algorithm and one or more physics models associated with the plurality of vehicles (see at least section 5, disclosing a MOGA-CSP algorithm, i.e. a genetic algorithm, for multi-UAV mission planning; section 4.2, disclosing distance constraints, i.e. a physics model) wherein the one or more physics models are used to determine if the plurality of goals is satisfied (the examiner notes this limitation is intended use and is therefore given no patentable weight); 
…based on the processing of the genetic algorithm (see at least section 5, disclosing a MOGA-CSP algorithm, i.e. a genetic algorithm, for multi-UAV mission planning) …
wherein the genetic algorithm determines a path with a score such that all of the plurality of goals is satisfied (see at least Section 6.1 - 6.3, disclosing each problem is run multiple times and the best execution is selected, i.e. the best score; see also Fig. 3, disclosing a path for a UAV such that a plurality off goals is satisfied.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Wood to incorporate the use of a genetic algorithm and physics model, as taught by Ramirez-Atencia. One would have been motivated to make this modification in order to reduce the computational costs of autonomous complex tasks and coordinated missions, as described by Ramirez-Atencia in Section 1, thus increasing efficiency.
Furthermore, Wood does not explicitly teach the communications are asynchronous.  However, the Examiner takes Official Notice that asynchronous communications and processes are well-understood, routine, and conventional in the art.  For example, asynchronous communications for task allocation of UAVs is taught by Dionne et al. (D. Dionne and C. A. Rabbath, "Multi-UAV Decentralized Task Allocation with Intermittent Communications: the DTC algorithm," 2007 American Control Conference, 2007, pp. 5406-5411, doi: 10.1109/ACC.2007.4282637.)  It would have been obvious to one of ordinary skill to use asynchronous communications.  The motivation stems from the fact that asynchronous communications are faster, resulting in increased efficiency of the system.

claim 11, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Regarding claim 12, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.

Regarding claim 15, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.

Regarding claim 17, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.

Regarding claim 18, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.

Regarding claim 19, Wood teaches:
 A non-transitory computer-readable medium comprising instructions that when executed by a processor execute a process (see at least [0056], disclosing multi-core processors and more than one processor) comprising: 

asynchronously receiving, into the application program interface, data relating to a plurality of mission plan domains from a plurality of clients (see at least [0028], disclosing tasking or commands enter the mission system from the operator or from another service, i.e. a , wherein the data comprise…a plurality of goals of the plurality of vehicles (see at least [0028-0030], disclosing mission management that automates planning and sensor management that accepts mission goals, instructions and tasks from the mission management; see also [0022]; Fig. 1, element 115, disclosing multiple UAS, i.e. unmanned aerial systems, i.e. a plurality of vehicles), and threats to the plurality of vehicles (see at least [0033], disclosing situational awareness management that detects threats; see also [0022]; Fig. 1, element 115, disclosing multiple UAS, i.e. unmanned aerial systems, i.e. a plurality of vehicles);
using a parallel processing scheme to process the data relating to the plurality of mission plan domains from the plurality of clients (see at least [0056], disclosing multi-core processors and more than one processor, i.e. parallel processing) for: 
determining goal priorities for each of the plurality of vehicles (see at least [0061], disclosing the vehicle management determines a cost of a proposed plan, i.e. a goal priority, e.g. a high cost would be a low priority); …
…and transmitting to the plurality of vehicles one or more path commands (see at least [0057], disclosing the vehicle manager plans routes and passes them for execution; see also [0032] and [0061]);
wherein an operator provides only the plurality of goals and constraints to the computer architecture, and wherein the operator does not provide any paths to the computer architecture (see at least [0032], disclosing the vehicle management is responsible for generating routes, i.e. the paths are not provided by an operator; see 112(b) rejection above; Also, the examiner notes this limitation is intended use and therefore given no patentable weight…

…wherein the application program interface comprises no user interface (see 112(b) rejection above) …
…wherein the data comprise an identification of a plurality of vehicles, …
…processing the data using a genetic algorithm and one or more physics models associated with the plurality of vehicles, wherein the one or more physics models are used to determine if the plurality of goals is satisfied; 
…based on the processing of the genetic algorithm;
wherein an operator provides only the plurality of goals and constraints to the computer architecture, and wherein the operator does not provide any paths to the computer architecture;
wherein the genetic algorithm determines a path with a score such that all of the plurality of goals is satisfied.
However, in the same field of endeavor, task planning of autonomous vehicles, Ramirez-Atencia teaches:
…wherein the data comprise an identification of a plurality of vehicles (see at least section 3.2, disclosing every UAV is distinguishable from the others and is identified by the algorithm), …
…processing the data using a genetic algorithm and one or more physics models associated with the plurality of vehicles (see at least section 5, disclosing a MOGA-CSP algorithm, i.e. a genetic algorithm, for multi-UAV mission planning; section 4.2, disclosing distance constraints, i.e. a physics model) wherein the one or more physics models are used to determine if the plurality of goals is satisfied (the examiner notes this limitation is intended use and is therefore given no patentable weight); 
…based on the processing of the genetic algorithm (see at least section 5, disclosing a MOGA-CSP algorithm, i.e. a genetic algorithm, for multi-UAV mission planning) …
wherein the genetic algorithm determines a path with a score such that all of the plurality of goals is satisfied (see at least Section 6.1 - 6.3, disclosing each problem is run multiple times and the best execution is selected, i.e. the best score; see also Fig. 3, disclosing a path for a UAV such that a plurality off goals is satisfied.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Wood to incorporate the use of a genetic algorithm and physics model, as taught by Ramirez-Atencia. One would have been motivated to make this modification in order to reduce the computational costs of autonomous complex tasks and coordinated missions, as described by Ramirez-Atencia in Section 1, thus increasing efficiency.
Furthermore, Wood does not explicitly teach the communications are asynchronous.  However, the Examiner takes Official Notice that asynchronous communications and processes are well-understood, routine, and conventional in the art.  For example, asynchronous communications for task allocation of UAVs is taught by Dionne et al. (D. Dionne and C. A. Rabbath, "Multi-UAV Decentralized Task Allocation with Intermittent Communications: the DTC algorithm," 2007 American Control Conference, 2007, pp. 5406-5411, doi: 10.1109/ACC.2007.4282637.)  It would have been obvious to one of ordinary skill to use asynchronous communications.  The motivation stems from the fact that asynchronous communications are faster, resulting in increased efficiency of the system.

claim 20, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Ramirez-Atencia, and further in view of Cencini et al. (US 2017/0264493 A1, hereinafter Cencini).

Regarding claim 4, combination of Wood and Ramirez-Atencia teaches:
The computer architecture of claim 3, …
The combination does not teach:
…wherein the application program interface processor processes the data in a key-value format containing vehicle data and goal attributes.
However, in the same field of endeavor, data processing, Cencini teaches:
[processing] the data in a key-value format (see at least [0123], disclosing receiving an API request having key-value pairs) …
Processing data in key-value format is well known in the art.  It would have been obvious to one of ordinary skill in the art to incorporate processing data in key-value format, as taught by Cencini, and to include vehicle data and goal attributes in key-value format.  One would have been motivated to make this modification in order to reduce computation times, as key-value storage is a near universal simple data format that makes write and read operations fast, thereby increasing efficiency.

claim 13, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Ramirez-Atencia, and further in view of Khasis. (US 2017/0262790 A1).

Regarding claim 5, combination of Wood and Ramirez-Atencia teaches:
The computer architecture of claim 1, wherein the plurality of goals comprises collection goals (Wood: see at least [0030], disclosing scheduling sensing tasks, i.e. collection goals), orbit goals (Ramirez-Atencia: see at least Table 5; Section 6.2, disclosing optimizing total flight time, i.e. an orbit goal), threat avoidance goals (Wood: see at least [0061], disclosing situational awareness for threats, i.e. threat avoidance), weather avoidance goals (Wood: see at least [0061], disclosing situational awareness for weather, i.e. weather avoidance),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Wood to incorporate the use of a genetic algorithm (including constraints for flight time), as taught by Ramirez-Atencia. One would have been motivated to make this modification in order to reduce the computational costs of autonomous complex tasks and coordinated missions, as described by Ramirez-Atencia in Section 1, thus increasing efficiency.
The combination does not teach:
and traffic avoidance goals.
However, in the same field of endeavor, vehicle route planning/management, Khasis teaches:
and traffic avoidance goals (Fig. 2, element 214; [0064, 0072, 0076-0078], disclosing a cost for a route with a traffic condition, i.e. a traffic avoidance goal).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Wood and Ramirez-Atencia, to incorporate traffic avoidance, as taught by Khasis.  One would have been motivated to make this modification in order to consider traffic conditions in real-time and to avoid congestion in another area, as described by Khasis in at least [0009], thereby increasing efficiency.

Regarding claim 14, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Ramirez-Atencia, and further in view of Cella et al. (US 2019/0324438 A1, hereinafter Cella).

Regarding claim 7, combination of Wood and Ramirez-Atencia teaches:
The computer architecture of claim 1, wherein the mission plan domains comprise an air domain, a sea or ocean domain, (Wood: see at least [0022], disclosing the commanding element may be airborne, i.e. an air domain, sea-based or land-based);
and wherein the plurality of vehicles comprises unmanned vehicles (Wood: see at least [0021], disclosing unmanned aerial systems (UAS), i.e. unmanned vehicles).
The combination does not teach a space domain.

…a space domain (see at least [1551], disclosing an aerospace system, such as a space vehicle, i.e. a space domain) …
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the domains of Wood to incorporate the space domain, as taught by Cella.  One would have been motivated to make this modification in order to enhance sensing operations, as taught by Cella in at least [1551], thereby increasing efficiency.

Regarding claim 16, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.

Response to Arguments
Applicant's arguments filed November 04, 2021 have been fully considered but they are not persuasive.
As described above in the 112(b) rejection, the added limitations “wherein the computer architecture comprises no user interface…” and “wherein an operator provides only the plurality of goals and constraints to the computer architecture, and wherein the operator does not provide any paths to the computer architecture…”  are indefinite and therefore given no patentable weight.  Furthermore, as disclosed by Wood in at least [0032], the vehicle management is responsible for generating routes, i.e. the paths are not provided by an operator.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO 892

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664